     Case 19-12211     Doc 61  Filed 09/06/19 Entered 09/06/19 08:03:42               Desc Main
                                 Document     Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

     In re: IBRAHIM, ANWAR M.
            SSN: xxx-xx-1121                                 Chapter 13
                                         Debtor(s)           Case No. 19-12211-FJB

                     TRUSTEE’S OBJECTION TO CONFIRMATION OF
                          THE DEBTOR’S CHAPTER 13 PLAN

        Now comes Carolyn A. Bankowski, Standing Chapter 13 Trustee (“Trustee”), and
respectfully objects to confirmation of the Debtor’s Amended Chapter 13 Plan, (the “Plan”), and
for reasons says as follows:
1.      The Debtor filed a Chapter 13 petition for bankruptcy relief on June 27, 2019.

2.       On August 7, 2019, the Trustee convened and presided at a Section 341 Meeting of
         Creditors wherein the Debtor appeared with Counsel was sworn and examined.

3.       The Debtor filed the Plan on September 3, 2019. The Trustee is unable to recommend
         confirmation at this time.

4.       The Debtor has failed to use MBLR Official Local Form 3 as required by MLBR 13-4.
         Further, the Debtor lists claims on Schedules D – F but the Plan fails to provide for
         payment to any creditors listed on Schedule D.

5.       In addition, Schedule I lists no income other than family contributions and Schedule J
         fails to include any expenses for housing including rent and/or mortgage. It appears that
         the Plan is not feasible as the Debtor has not evidenced sufficient income to make Plan
         payments.

6.       Based on the aforementioned, the Trustee is unable to recommend the Plan for
         confirmation at this time.


        WHEREFORE, the Trustee requests that the Court sustain the objection to confirmation
and for such other relief as is proper.

Dated: September 6, 2019                   Respectfully submitted,
                                           Carolyn A. Bankowski
                                           Standing Chapter 13 Trustee
                                           By: /s/ Carolyn A. Bankowski
                                           Carolyn A. Bankowski, BBO# 631056
                                           Patricia A. Remer, BBO #639594
                                           Office of the Chapter 13 Trustee
                                           PO Box 8250
                                           Boston, MA 02114-0033
                                           (617) 723-1313
                                           13Trustee@ch13boston.com
  Case 19-12211       Doc 61  Filed 09/06/19 Entered 09/06/19 08:03:42               Desc Main
                                Document     Page 2 of 2
                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS


  In re: IBRAHIM, ANWAR M.
         SSN: xxx-xx-1121                                   Chapter 13
                                        Debtor(s)           Case No. 19-12211-FJB




                                      Certificate of Service

       The undersigned hereby certifies that on September 6, 2019, a copy of the Trustee’s
Objection to Debtors’ Chapter 13 Plan was served via electronic filing, first class mail, postage
prepaid on the debtor and debtor’s counsel at the addresses set forth below.


       Anwar M. Ibrahim
       263 Pearl Street
       Malden, MA 02148



                                                     By: /s/ Carolyn A. Bankowski
                                                        Carolyn A. Bankowski
